Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 2, 11, and 12 have been amended. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see pg. 12, filed 01/062020, with respect to the claim objections have been fully considered and are persuasive.  The claim objections of 2, 3, 12, and 13 have been withdrawn. 
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive. 
Applicant argues that the claims do not recite certain methods of organizing human activity, reasoning that the identified amended limitations are not similar to "hedging, insurance, and mitigating risk," "commercial interactions" or "legal interactions" include "subject matter relating to agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations," and "managing personal behavior or relationships or interactions between people" includes "social activities, teaching, and following rules or instructions.". Examiner disagrees. The limitations that include sending to at least one user-device, a first indication to begin a first sortation process to sort one or more items of the plurality of the activity itself falls within one of the sub-groupings. 
Further, the Examiner classified the claim limitations under mental processes as well (evaluation, observation, judgement, and opinion). Applicant failed to address this grouping. Assuming that the claim limitations did not fall into certain methods or organizing human activity, the limitations would still fall 
Applicant argues that the pending claims certainly integrate the concept into a practical application. Applicant alleges improvements to the technical field of customer order fulfillment by providing a particular way of efficiently fulfilling customer orders and delivering packages with reduced cycle time determining promised delivery times for each item based on the type of item, and improvement to the technology of customer order fulfillment by "reducing cycle time and enhancing efficiency of package delivery by individually shipping items of the same order without waiting for the remaining items, thus avoiding slowing down computerized systems and processes. Examiner disagrees. At best, the claim limitations may recite an improvement in the judicial exception itself, but certainly does not recite an improvement in computer or technology; nothing is shown or stated in the claims that indicates the improvement to a computer function (i.e. making the computer run faster, increasing bandwidth, etc.). It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve Trading Technologies, Applicant’s claims recite, at best, an improvement in the judicial exception itself. 
Regarding step 2B, Applicant argues that The Office failed to consider Applicant's claims as a whole, and that the Office only asserted in a conclusory manner, without providing any evidence or bases, that "the additional elements amount to no more than mere instructions to apply the exception using a computer component. Examiner disagrees. Referring to The Action dated 11/10/2020 (pg. 4), a full analysis is conducted. The additional elements were evaluated similarly as in prong 2, step 2A, and it was found that the additional elements (memory storage for storing computer executable instruction; one or more processors configured to execute the stored instructions; and user-device) amounts to ““apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea” when viewed as an ordered combination. Directing the Applicant’s attention to 2106.05 (I)(A), limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)) (emphasis added). Step 2B asks: Does the claim significantly more than the judicial exception? Examiners should answer this question by first identifying whether there are any additional elements (features/limitations/steps) recited in the claim beyond the judicial exception(s), and then evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept (i.e., amount to significantly more than the judicial exception(s)). The Action dated 11/10/2020, pg. 4, performs this step as stated in the MPEP. 
Applicant further argues that, The Office did not provide the required support for the rejection under Step 2B as required by the Berkheimer Memorandum and the rejection should be withdrawn for at least this reason. Examiner would like to point out that the required support for the Berkheimer Memorandum, is only necessary when an Examiner rejects under 2B supporting the rejection stating that the claim elements recite well-understood, routine, conventional activity (WURC). In this present application, The Action dated 11/10/2020 did not rejected using WURC, therefore, express support is not required. 
Applicant’s arguments with respect to the 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Claims 1-10 recite a system (i.e. machine) and claims11-20 recite a method (i.e. process). Therefore claims 1-20 fall within one of the four statutory categories of invention.
Independent claims 1 and 11 recite the limitations of generating an order identifier based on a received customer order, the order comprising a plurality of items, wherein the plurality of items comprise items for urgent delivery and items for normal delivery; determining a promised delivery time for each of the plurality of items based on whether the item is for urgent delivery or normal delivery; associating each item of the customer order with the order identifier; determining, based on the order identifier and the promised delivery time for each item, a storage container associated with each item, a container identifier associated with each container and a delivery route; storing, in a mapping table, an association between each item of the plurality of items of the customer order with the container identifier based on the order identifier and the promised delivery time for each item; sending a first indication to begin a first sortation process to sort one or more items of the plurality of items based on the mapping; sorting the one or more of item of the plurality of items based on the first indication; receiving from at least one user-device, a first input related to a status of the first sortation process; sending a second indication to 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of memory storage for storing computer executable instruction; one or more processors configured to execute the stored instructions; and user-device. The additional elements listed amounts to “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the 
Dependent claims 4 and 14 recite the limitations of sending information associated with the detected exception event to a display device separate from the at least one user-devices for display. The limitation is further directed to the abstract idea. The claims also recite the additional elements of the processor, user-device(s), and a display. The additional elements amount to “apply it” or mere instructions to apply the exception using a computer component and linking the judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception when viewed as an ordered combination.
Claims 7 and 17 recite the limitations of sending information associated with the updated status to a display device separate from the at least one user-devices for display. The limitation simply includes additional information that further limits the abstract. The claims also recites the additional elements of a display device, user-devices, and processor. The display device amounts to apply it and linking the judicial exception to a particular field of use. The remaining additional elements 
Claims 10 and 20 recite the limitations  receiving a scan event comprising an invoice identifier and a scan event comprising an unrelated container identifier; receiving a first scan event comprising a first order identifier followed by a second scan event comprising a second order identifier; receiving a scan event comprising a first invoice identifier followed by a second scan event comprising a second invoice identifier; receiving a scan event comprising a first container identifier followed by a second scan event comprising a second container identifier; receiving a first scan event comprising a first order identifier from a first user-device followed by a second scan event comprising the first order identifier from the first user-device. The limitations simply include additional information that further limits the abstract idea. The claims also recite the additional element of the first user device, which as analyzed above amounts to apply it. Further, to the extent the claims include a computerized scan, the scanning aspect also amounts to apply it (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do the claims include additional elements that are  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (2016/0114976) in view of Rotman (2018/0315002) further in view of Gil (2018/0311704).

Claims 1 and 11: A computer-implemented system for sorting a package, comprising memory storage for storing computer-executable instruction (claim 1); (Gupta ¶0131 disclosing memory and computer readable storage medium for storing executable instructions)
and one or more processors configured to execute the stored instructions to (claim 1): (Gupta ¶0062 disclosing computer-executable instructions executed by one or more processors; ¶0130 disclosing computer-executable instructions executed by one or more processors)
generate an order identifier based on a received customer order, the order comprising a plurality of items, (Gupta ¶0024 disclosing a shipment set which refers to multiple items of a customer’s order or all items of a customer’s 

While Gupta discloses generating an order identifier based on a received customer order, the order comprising a plurality of items, Gupta does not explicitly disclose that the plurality of items comprise items for urgent delivery and items or normal delivery. Rotman does:
wherein the plurality of items comprise items for urgent delivery and items for normal delivery; (Rotman ¶0014 disclosing the customer placing an order for multiple items; ¶0033 disclosing one or more potential orders for the requested items; ¶0013 disclosing shipment of multiple packages for an ordered delivery within a particular window of time where one item may be offered to be delivered prior to another item within the window, or simultaneous delivery of the items; ¶0035 disclosing different shipping options of the items based on information such as whether the items should be shipped overnight due to perishability or urgency of need and whether ground delivery (standard) is required)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the plurality of items comprise items for urgent delivery and items for normal delivery as taught by Rotman in the system of Gupta, in order to offer delivery of items within various pre-determined time windows (Rotman ¶0011) .  


determining a promised delivery time for each item of the plurality of items based on whether the item is for urgent delivery or for normal delivery; (Rotman ¶0013 disclosing shipment of multiple packages for an ordered delivery within a particular window of time where one item may be offered to be delivered prior to another item within the window, or simultaneous delivery of the items; ¶0016 disclosing the delivery promise date determining a projected date for a combination of items; ¶0032 further disclosing that in determining the delivery date for the items, the system determining that it may be preferable to delivery one or more items prior to delivery of one or more other items which may be based on information about the items such as item type; ¶0035 disclosing different shipping options of the items based on information such as whether the items should be shipped overnight due to perishability or urgency of need and whether ground delivery (standard) is required, and then ¶0036 disclosing determining the shipping options provides the delivery times within the delivery time window; and ¶0037 disclosing the system determining a delivery promise date for the current FC/shipping option)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include determining a promised delivery time for each item of the plurality of items based on whether the item is for urgent delivery or for normal delivery


Gupta as modified above disclose the following:
associate each item of the customer order with the order identifier; (Gupta ¶0024 disclosing a shipment set which refers to multiple items of a customer’s order or all items of a customer’s order; ¶0025 disclosing the barcode or identifier of the picked item being scanned as it is placed into the delivery container)
Gupta discloses determining based on order identifier, a storage container associated with each item and a container identifier associated with the item and delivery route, but does not explicitly include that the determination is also based on a promised delivery time for each item. Gil does:
determine, based on the order identifier and the promised delivery time for each item, a storage container associated with each item, a container identifier associated with each container and a delivery route; (Gil ¶0106 disclosing that the system determines the appropriate position of placement in the sort location based on a variety of factors, for example, an asset designated for expedited handling; ¶0097 further discloses that a sort location may include a cargo container, pallets, areas in bins, etc.; ¶0116 disclosing the sort location identifier and the sort location being determined also based on service level (urgent/expedited deliver, standard/ground shipping, [next day, second day, 3 day being the delivery times) etc.)) 


Gupta discloses storing, in a mapping table, an association between each item of the plurality of items of the customer order with the container identifier based on the order identifier(Gupta ¶0025 disclosing the delivery container may include a unique identifier to enable tracking and identification of the delivery container and association of items placed in the delivery container; an agent within a materials handling facility may scan the barcode of the delivery container and scan a barcode or identifier of the picked item as the item is placed into the delivery container; scanning of the delivery container and the picked item results in the item being associated with and tracked with the delivery container; for delivery containers that are segmented or otherwise include division points, those segments may include a unique identifier and as items are placed in the delivery container they may be associated with a specific location or segment within the delivery container by scanning the identifier of the segment), but does not also explicitly disclose the promised delivery time for each item. Gil does: 
store, in a mapping table, an association between each item of the plurality of items of the customer order with the container identifier based on the order identifier and the promised delivery time for each item; -2-Application No. 16/885,712 Attorney Docket No. 14904.0170-00000 (Gil ¶0138 disclosing 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include storing in a mapping table association between each item of the plurality of items of the customer order with the container identifier based on the order identifier and the promised delivery time for each item as taught by Gil in the system of Gupta in view of Rotman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Gupta as modified above discloses the following:
send, to at least one user-device, a first indication to begin a first sortation process to sort one or more items of the plurality of items based on the mapping; sort the one or more of item of the plurality of items based on the first indication; (Gupta ¶0074 disclosing determining that the shipment set associate with the received SSFI is not scheduled for final delivery at a pickup location within  geographic region; it is determined whether the identified pickup locations also have available transfer space
receive, from at least one user-device, a first input related to a status of the first sortation process; (Gupta ¶0093 disclosing that as a part of consolidating items into a delivery container, an image capture device that contains the delivery container in which consolidation occurs may be used to confirm and record the consolidation of items unto the existing delivery container; ¶0048 disclosing a presence detection sensors being utilized when placing items, delivery containers, and/or transfer containers in the storage compartment (this happens if the first sortation for an item’s pickup location being the final destination and if the pickup location is transfer delivery/indeterminate point)
send, to at least one user-device for display associated with a sorter, a second indication to sort, using a second sortation process, each sorted item based on the delivery route, without regard to the status of the first sortation process; 
receive, from at least one user-device, a second input related to a status of the second sortation process; (Gupta ¶0081 disclosing shipment sets may be picked such that adjacent shipments sets on the final delivery route will be included in the same transfer container; ¶0025 disclosing the delivery destination may be a pickup location (Fig,. 2) and the items are picked into containers corresponding to the delivery/pickup location)

While Gupta discloses an order identifier and container identifier and associating the order and container identifier, Gupta does not disclose comparing the order identifier with the container identifier after the second sortation process; detecting that an 
compare the order identifier with the container identifier after the second sortation process; detect that an exception event has occurred in the second sortation process based on the comparison; send, to the at least one user-device associated with the sorter, a notification that the exception event has occurred. (Gil ¶0164 disclosing upon determining the sort location is not the appropriate location, the location device receives the mistake data and transmits the information to the user device; the user may then transport the asset to another sort location; see also ¶0097 disclosing that the sort location may include a cargo container, identified areas with bins, pallets, etc.; Gil ¶0122 disclosing the matching module receiving the asset identifier data from the acquisition module and/or sort location module, the device may transmit asset identity data and sort location identity data to the matching module to determine whether the device is proximate to the sort location for the asset; ¶0123 disclosing the proximate sort location may be indicative of the identity of the sort location (data may comprise the unique sort location identifier)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include comparing the order identifier with the container identifier after the second sortation process; detecting that an exception event has occurred in the second sortation process based on the comparison; sending, to the at least one user-device associated with the sorter, a notification that the exception event has occurred as 

Claims 2 and 12: The system of claim 1, wherein the processor is further configured to: 
determine an order identifier; -3-Application No. 16/885,712 Attorney Docket No. 14904.0170-00000(Gupta ¶0025 disclosing an identifier of the picked item(order) being scanned)
 determine a container identifier; (Gupta ¶0025 disclosing a container identifier being scanned)
 correlate the order identifier to the container identifier using the mapping table, (Gupta ¶0025 disclosing the delivery container may include a unique identifier to enable tracking and identification of the delivery container and association of items placed in the delivery container; an agent within a materials handling facility may scan the barcode of the delivery container and scan a barcode or identifier of the picked item as the item is placed into the delivery container; scanning of the delivery container and the picked item results in the item being associated with and tracked with the delivery container)

While Gupta discloses associating each item with a delivery container, Gupta does not explicitly disclose that the mapping table comprises a list of each item of the plurality of 
wherein the mapping table comprises a list of each item of the plurality of items of the customer order mapped with the container identifier based on the order identifier; (Gil ¶0126 disclosing linking and associating the asset identifier data and sort location identifier data corresponding to the sort location at which the asset is deposited, the matching module may receive the asset and lection data./identifier and associate these un the database)
determine that there is a mismatch between the order identifier and the container identifier. (Gil ¶0164 disclosing upon determining the sort location is not the appropriate location, the location device receives the mistake data and transmits the information to the user device; the user may then transport the asset to another sort location; see also ¶0097 disclosing that the sort location may include a cargo container, identified areas with bins, pallets, etc.; Gil ¶0122 disclosing the matching module receiving the asset identifier data from the acquisition module and/or sort location module, the device may transmit asset identity data and sort location identity data to the matching module to determine whether the device is proximate to the sort location for the asset; ¶0123 disclosing the proximate sort location may be indicative of the identity of the sort location (data may comprise the unique sort location identifier) 


Claims 3 and 13: The system of claim 2, wherein the processor is further configured to
While Gupta discloses sorting the items into specific delivery containers, Gupta does not explicitly disclose sending, to at least one user-device, an indication to re-sort one or more item of the plurality of items based on the detected mismatch between the order identifier and the container identifier. Gil does:
 send, to at least one user-device, an indication to re-sort one or more item of the plurality of items based on the detected mismatch between the order identifier and the container identifier. (Gil ¶0122 disclosing the matching module receiving the asset identifier data from the acquisition module and/or sort location module, the device may transmit asset identity data and sort location identity data to the matching module to determine whether the device is proximate to the sort location for the asset; ¶0123 disclosing the proximate sort location may be incorrect sort location, the user may be required to rescan the indicia associated with the asset and re-sort the item or asset)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include sending, to at least one user-device, an indication to re-sort one or more item of the plurality of items based on the detected mismatch between the order identifier and the container identifier as taught by Gil in the system of Gupta in view of Rotman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Claims 4 and 14: The system of claim 2, wherein the processor is further configured to 
While Gupta discloses sorting the plurality of items into their respective delivery containers, Gupta does not explicitly disclose sending information associated with the detected exception event to a display device separate from the at least one user-devices for display. Gil does: 
send information associated with the detected exception event to a display device separate from the at least one user-devices for display. (Gil ¶0163 disclosing the location device transmitting asset identifier info  and whether the sort location associated with the location device is the appropriate sort location 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include sending information associated with the detected exception event to a display device separate from the at least one user-devices for display as taught by Gil in the system of Gupta in view of Rotman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Claims 5 and 15: The system of claim 4, 
Gupta is silent as to the detected exception event being in real time, Gil discloses this limitation: 
wherein the information associated with the detected exception event comprises a cause for the exceptional event real time. (Gil ¶0149 disclosing the device receiving sort location data, asset identifier data in a real-time manner)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the information associated with the detected exception event 

Claims 6 and 16: The system of claim 1, 
While Gupta discloses sorting using a second sorting process, Gupta does not explicitly disclose that the processor is further configured to detect successful completion of the second sortation process and generating a status update. Gil does:
wherein the processor is further configured to detect successful completion of the second sortation process and generating a status update. (Gil ¶0125 disclosing the asset identifier data may be updated to reflect the link between the asset identifier data and sort location identifier data (the sort location identifier data may be updated to reflect) in response to a triggering event)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the processor is further configured to detect successful completion of the second sortation process and generating a status update as taught by Gil in the system of Gupta in view of Rotman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Claims 7 and 17: The system of claim 6, 
While Gupta discloses a processor executing and sending/processing instructions, Gupta does not explicitly disclose the processor being further configured to send information associated with the updated status to a display device separate from the at least one user-devices for display. Gil does:
further wherein the processor is further configured to send information associated with the updated status to a display device separate from the at least one user-devices for display. (Gil ¶0164 disclosing upon determining the sort location is not the appropriate location, the location device receives the mistake data (device separate from user device); ¶0125 disclosing the asset identifier data may be updated to reflect the link between the asset identifier data and sort location identifier data (the sort location identifier data may be updated to reflect) in response to a triggering event)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the processor being further configured to send information associated with the updated status to a display device separate from the at least one user-devices for display as taught by Gil in the system of Gupta in view of Rotman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Claims 8 and 18: The system of claim 6,

further wherein the processor is further configured to delete the mapping between each item of the plurality of items of the customer order with the container identifier based on the order identifier upon successful completion of the second sortation process. (Gil ¶0125 disclosing the asset identifier data may be updated to reflect the link between the asset identifier data and sort location identifier data (the sort location identifier data may be updated to reflect) in response to a triggering event)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the processor is further configured to delete the mapping between each item of the plurality of items of the customer order with the container identifier based on the order identifier upon successful completion of the second sortation process as taught by Gil in the system of Gupta in view of Rotman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Claims 9 and 19: The system of claim 1, wherein the processor is further configured to receive, from at least one user-device, an input comprising information associated with at least one of the order identifier or the container identifier. (Gupta ¶0025 disclosing scanning a  container identifier) 

Claims 10 and 20: The system of claim 1, wherein the exception event is triggered upon detecting one or more of: 
Gupta discloses scanning an item and container and associating the two together (and tracking the two together to delivery) as well as scanning a segment of the delivery and associating the item and container with that segment. Gupta does not, however, disclose that the exception event is triggered upon detecting one or more of: receiving a scan event comprising an invoice identifier and a scan event comprising an unrelated container identifier; receiving a first scan event comprising a first order identifier from a first user-device followed by a second scan event comprising a second order identifier from the first user-device; receiving a scan event comprising a first invoice identifier followed by a second scan event comprising a second invoice identifier; receiving a scan event comprising a first container identifier followed by a second scan event comprising a second container identifier; receiving a first scan event comprising a first order identifier from a first user-device followed by a second scan event comprising the first order identifier from the first user-device. Gil does: 
receiving a scan event comprising an invoice identifier and a scan event comprising an unrelated container identifier; receiving a first scan event comprising a first order identifier from a first user-device followed by a second incorrect sort location, the user may be required to rescan the indicia associated with the asset and re-sort the item or asset)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the exception event is triggered upon detecting one or more of: receiving a scan event comprising an invoice identifier and a scan event comprising an unrelated container identifier; receiving a first scan event comprising a first order identifier from a first user-device followed by a second scan event comprising a second order identifier from the first user-device; receiving a scan event comprising a first .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIONE N. SIMPSON
Examiner
Art Unit 3628




/GEORGE CHEN/Primary Examiner, Art Unit 3628